Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 16, 2021 has been considered.

	Drawings

The drawings were received on December 16, 2021.  These drawings are acceptable.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 13, and 17 recite an abstract idea of “determining a first priority of each one of a first plurality of applications to be preloaded based on the contextual inputs” (mental process), “determining a second priority of each one of a second plurality of applications which status is to be changed based on the contextual inputs” (mental process), “determining a recommendation that includes a first ordered list of the first applications according to the first priority and a second ordered list of the second applications according to the second priority, and the system setting to 
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “preloading one of the first applications according to the first ordered list within the responsiveness time budget” and “adjusting a system setting of the information handling system according to the recommendation”.
Accordingly, claims 1, 13, and 17 and their respective dependent claims are patent eligible under 35 USC 101.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Ms. Jacqueline Stough during a telephone interview on March 3, 2022. This examiner’s amendment also corrects minor typographical errors.
The application has been amended as follows:
      	In the abstract:
which status is to be changed based on the contextual inputs according to the user context. The recommendation further includes one or more system settings to be adjusted based on the contextual inputs according to the system context. The processor determines a first ordered list of the first applications to be preloaded according to a first priority and a second ordered list of the second applications [[whose]] which status is to be changed according to a second priority based on the recommendation

      	In claim 1:
1. (Currently Amended) A method comprising:
obtaining, by a processor, telemetry data from one or more components of an information handling system, wherein the telemetry data includes contextual inputs regarding a user context;

determining a second priority of each one of a second plurality of applications [[whose]] which status is to be changed based on the contextual inputs;
determining a recommendation that includes a first ordered list of the first applications according to the first priority, [[and]] a second ordered list of the second applications according to the second priority, and the system setting to be adjusted, wherein the first priority and the second priority are constrained by a responsiveness time budget;
preloading one of the first applications according to the first ordered list within the responsiveness time budget; 
changing the status of one of the second applications according to the second ordered list; and
adjusting a system setting of the information handling system according to the recommendation.

      	In claim 13:
13. (Currently Amended) An information handling system, comprising:
a data repository configured to store contextual inputs obtained from a plurality of components associated with the information handling system; and
a processor configured to:
obtain telemetry data from one or more of the components, wherein the 

determine a recommendation that includes a first plurality of applications 
to be preloaded, and a second plurality of applications [[whose]] which status is to be changed based on the contextual inputs according to the user context,
wherein the recommendation further includes one or more system 
settings to be adjusted based on the contextual inputs according to the system context;
determine a first ordered list of the first applications to be preloaded 
according to a first priority and a second ordered list of the second applications [[whose]] which status is to be changed according to a second priority based on the recommendation;
preload the first applications based on the first ordered list according to 
the first priority, wherein the preload of the applications is performed within a responsiveness time budget;
change the status of one the second applications based on the second 
ordered list according to the second priority; and
adjust the one or more system settings on the information handling 
system based on the recommendation.

      	In claim 17:
17. (Currently Amended) A non-transitory computer-readable medium including code for performing a method, the method comprising:

determining a system setting to be adjusted based on the system context; 
determining a recommendation that includes a first plurality of applications to be preloaded, and a second plurality of applications [[whose]] which status is to be changed, and the system setting to be adjusted, wherein the recommendation is based on the contextual inputs;
determining a first ordered list of the first plurality of applications[[,]] and a second ordered list of the second plurality of applications;
preloading the first applications based on the first ordered list;
changing the status of the second applications based on the second ordered list; and
adjusting the system settings setting on the information handling system based on the recommendation.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising determining a recommendation that includes a first ordered list of the first applications to be preloaded, a second ordered list of the second applications which status is to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. (US 2019/0132406) discloses “push[ing] recommendation information about the “weather forecasting software” to the user. Thus, in the event that the user wishes to browse weather forecasts, the user can use a browsing address included in the recommendation information to directly log on to the web page and view the weather forecast in the location without preloading the “weather forecasting software” locally” (paragraph 0079, lines 10-17). Thus, Cai et al. does not disclose a recommendation that includes a first ordered list of the first applications to be preloaded.

Contact Information

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 3, 2022